Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-8, “the corresponding systems” and “the above systems” lack prior antecedent bases in the claim.  In claim 2, line 4, “the other side” lacks prior antecedent basis in the claim.  In claim 2, line 11, “the other end” lacks prior antecedent basis in the claim.  In claim 2, lines 13 and 14, “the one-way valve, the air filters…  steam generator” is a run-on sentence.  On line 16, “the upper side” lacks prior antecedent basis in the claim.  In claim 3, line 3, “the upper part” lacks prior antecedent basis in the claim. In claim 3, line 4, “the surrounding and bottom steel wire meshes” lack prior antecedent bases in the claim.  In claim 3, last line, “the rails in the trolley” lacks prior antecedent basis in the claim.
Claim 7 is objected to because of the following informalities:  Claim 7 does not end with a period and the claim appears to be missing claim language from the previous claim set.  Appropriate correction is required.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643